RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                File Name: 09a0351p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                                   X
                                                    -
 JUDY WILLIAMS,
                                                    -
                            Plaintiff-Appellant,
                                                    -
                                                    -
                                                        No. 08-5545
           v.
                                                    ,
                                                     >
                                                    -
                                                    -
 REDFLEX TRAFFIC SYSTEMS, INC., CITY OF
                                                    -
 KNOXVILLE, TENNESSEE, BILL HASLAM as
                                                    -
 Mayor of the City of Knoxville, Tennessee,
                                                    -
                                                    -
 KNOXVILLE CITY COUNCIL, REDFLEX

                                                    -
 TRAFFIC SYSTEMS, INC., d/b/a
                                                    -
 WWW.PHOTONOTICE.COM, MICHAEL L.

                                                    -
 SULLIVAN, GORDON CATLETT, JOSEPH
 BERNARD, and UNKNOWN PERSONS,                      -
                         Defendants-Appellees. -
                                                   N
                     Appeal from the United States District Court
                  for the Eastern District of Tennessee at Knoxville.
                 No. 06-00400—Thomas W. Phillips, District Judge.
                                Argued: June 10, 2009
                         Decided and Filed: October 2, 2009
               Before: MARTIN, RYAN, and SUTTON, Circuit Judges.

                                 _________________

                                     COUNSEL
ARGUED: Gerald L. Gulley, Jr., GULLEY OLDHAM, PLLC, Knoxville, Tennessee, for
Appellant. Michael S. Kelley, KENNERLY, MONTGOMERY & FINLEY, P.C.,
Knoxville, Tennessee, Ronald Eugene Mills, CITY OF KNOXVILLE LAW
DEPARTMENT, Knoxville, Tennessee, Charles W. Swanson, SHEPPEARD, SWANSON
& MYNATT, PLC, Knoxville, Tennessee, for Appellees. ON BRIEF: Gerald L. Gulley,
Jr., GULLEY OLDHAM, PLLC, Knoxville, Tennessee, David B. Hamilton, NORWOOD
LAW OFFICE, Knoxville, Tennessee, for Appellant. Michael S. Kelley, KENNERLY,
MONTGOMERY & FINLEY, P.C., Knoxville, Tennessee, Ronald E. Mills, CITY OF
KNOXVILLE LAW DEPARTMENT, Knoxville, Tennessee, Charles W. Swanson,
SHEPPEARD, SWANSON & MYNATT, PLC, Knoxville, Tennessee, for Appellees.
     MARTIN, J., delivered the opinion of the court, in which SUTTON, J., joined.
RYAN, J. (p. 7), delivered a separate concurring opinion.


                                          1
No. 08-5545          Williams v. Redflex Traffic Systems, et al.                         Page 2


                                     _________________

                                          OPINION
                                     _________________

        BOYCE F. MARTIN, JR., Circuit Judge. In 2005, the City of Knoxville entered into
a contract with Redflex Traffic Systems, Inc. for cameras to take photographs of cars that run
red lights. An ordinance provides that the owner be sent notice of the violation and assessed
a $50 “civil penalty.” Redflex handles the legwork for issuing tickets. It installs and manages
the cameras and its employees review photos to determine if someone ran a red light. If they
did, and their license plate is visible, the incriminating photos are sent to the Knoxville
Police Department where an officer is to view them and send a citation to the car’s registered
owner. Williams v. Redflex Traffic Inc., No. 3:06-cv-400, 2008 U.S. Dist. LEXIS 22723, *7
(E.D. Tenn. Mar. 20, 2008).

        Plaintiff Judy Williams’s car went through an intersection, was photographed by
Redflex, and, shortly thereafter, she received a citation. This citation, as prima facie evidence
of a violation, gave her three options: pay the $50 fine, complete an affidavit of non-
responsibility that she was not the driver (and name the actual driver), or schedule a hearing
at Knoxville City Court. The citation stated that if she scheduled a hearing she would be
assessed a $67.50 “court processing fee.” Williams instead took no action, and later filed this
federal suit contending that the procedures Knoxville uses to hear challenges to the
imposition of the fines violate the federal and Tennessee Constitutions, as well as Tennessee
state-law. The district court dismissed for lack of standing. On appeal, she contends that she
has standing in view of the apparent “processing fee,” and reasserts her challenges to
Knoxville’s procedures, along with her supplemental state-law claims.

        At oral argument, the parties made a key agreement: that Knoxville would provide
Williams with a hearing. Thus, although Williams has standing to challenge the ticket itself
because of the improper “fee,” the city’s agreement to give her a hearing renders her
challenges to the hearing’s procedures unripe, we AFFIRM the district court’s dismissal.
No. 08-5545          Williams v. Redflex Traffic Systems, et al.                           Page 3


                                                I.

        Knoxville, Tennessee enacted the “Automated Enforcement” ordinance, Knoxville
Code § 17-210, to permit a traffic control system premised on photographs of cars that run
red lights. To make it a reality, in December 2005 Knoxville signed a contract with co-
defendant Redflex, which specializes in such photo enforcement programs. The contract
designates Redflex an “independent contractor,” and the company’s employees install and
monitor the cameras, identify potential violators, and send photos to the Knoxville Police
Department. An officer is supposed to view the snapshot and send a signed citation to the
car’s registered owner. Redflex keeps more than 50% of the tickets’ proceeds.

        Williams’s car went through an intersection in August 2006, Redflex identified it as
having run a red light, and she received a citation—though directly from Redflex, containing
only a facsimile of an officer’s signature. It stated that she violated the local ordinance, and
its instructions gave her three rather unattractive options. First, she could pay a $50 fine by
mail or in person. If she chose that option, the citation provided that no record of the
violation would be kept or sent to her insurance company or the department of motor
vehicles. Second, Williams was given the option of completing an “Affidavit of Non-
Responsibility” stating that she was not driving her car when it went through the red light
(while naming who was driving). This option also provided boxes for the owner to indicate
if they had sold their car or if their car or license plate had been stolen. Third, Williams was
given the option of scheduling a hearing at Knoxville City Court. This option further stated
that “[t]o schedule a hearing you will be assessed a court processing fee of $67.50.” This was
apparently some kind of misprint: defendants vigorously contend that no such “processing
fee” is in fact imposed for requesting a hearing. But there is no debate that this was printed
clearly on the citation.

        Williams did not respond to the ticket, and later filed this suit in federal court against,
among others, Redflex and the City of Knoxville. Her complaint alleged a variety of state
and federal claims, including (but not limited to) violations of her procedural due process
rights under the Fourteenth Amendment to the federal constitution, and violations of state
No. 08-5545          Williams v. Redflex Traffic Systems, et al.                         Page 4


                                   1
constitutional and statutory law. The defendants moved for summary judgment. The
district court— though stating its view that the program was “Orwellian” and “may
violate U.S. or Tennessee constitutional” law—granted defendants’ motion to dismiss
on the ground that Williams lacked standing. Redflex, No. 3:06-cv-400, 2008 U.S. Dist.
LEXIS 22723. Williams appeals to this Court, focusing her appeal on the standing
question and, assuming this Court has jurisdiction, whether the ordinance and red light
program violates federal or state law. Finally, at oral argument, the parties made a key
agreement: Knoxville would give her a hearing. This is important to our disposition.

                                               II.

        This Court reviews a grant of summary judgment de novo, and must draw all
reasonable inferences in Williams’s favor. Crawford v. TRW Auto., 560 F.3d 607, 611
(6th Cir. 2009). The district court dismissed Williams’s claims for want of standing. To
satisfy “the irreducible constitutional minimum of standing” under Article III, a plaintiff
must make three showings: (1) an injury in fact—meaning the invasion of a legally
protected interest that is (a) concrete and particularized, and (b) actual or imminent, not
conjectural or hypothetical; (2) a causal relationship between the injury and the
challenged actions—meaning that the injury is fairly traceable to the defendants’
conduct; and (3) a likelihood that the injury will be redressed by a favorable
decision—meaning that the prospect of obtaining relief from a favorable ruling is not
speculative. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). “[T]he party
invoking federal jurisdiction bears the burden of establishing these elements.” Id at 561.
Each standing element “must be supported in the same way as any other matter on which
the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of the litigation.” Id.




        1
          In full, her Complaint alleged: (1) constitutional and statutory violations under
42 U.S.C. §§ 1983 and 1988; (2) violation of the Tennessee Open Records Act; (3) outrageous
conduct or intentional infliction of emotional distress; (4) negligence or gross negligence under
the Governmental Tort Liability Act; (5) civil conspiracy; (6) vicarious liability; and
(7) violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692a(5). Most of these are
not pressed on appeal.
No. 08-5545         Williams v. Redflex Traffic Systems, et al.                      Page 5


        Williams contends that the procedures Tennessee provides for citation hearings
are constitutionally inadequate. Yet she has not yet experienced the procedures she
challenges, and so, at first blush, it appears difficult to question the district court’s
conclusion that Williams lacked standing; without having been injured by these
procedures, she resembles a mere outsider with a non-justiciable “general grievance.”
See United States v. Hays, 515 U.S. 737, 743 (1995) (“[W]e have repeatedly refused to
recognize a generalized grievance against allegedly illegal government conduct as
sufficient for standing to invoke the federal judicial power.”); Herrada v. City of Detroit,
275 F.3d 553, 558 (6th Cir. 2001) (“Herrada lacks standing to argue that hearings are not
held despite requests by vehicle owners, because she elected to pay the fine rather than
request a hearing.”). But this case is more complicated than that.

        Williams is unlike the plaintiffs who simply failed to invoke the procedures they
challenged. Cf. Shavitz v. City of High Point, 270 F. Supp. 2d 702, 710 (M.D.N.C. 2003);
Van Harken v. City of Chicago, 906 F. Supp. 1182, 1187 n.5 (N.D. Ill. 1995) (dismissing
claims by litigants who “cannot claim the inadequacy of the process that they made no
effort to bring into play”). Instead the citation Williams received not only told her that
she owed a $50 fine and that she was entitled to a hearing, it appeared to, erroneously,
condition her right to a hearing on her up front payment of a $67.50 “court processing
fee.” In defending this apparent requirement, defendants make much of the fact that it
was a mistake and that if Williams had actually requested a hearing, she would not have
been charged any fee (at least up front). Appellees’ Br. at 26-27. Yet, that alone cannot
allay concerns because there is no question that the citation quite clearly stated the fee
requirement—which was higher than the fine itself—thus making requesting a hearing
apparently a terrible bargain for those who receive tickets. That the citation was
inaccurate must be irrelevant: plaintiffs cannot be required to be clairvoyant and may,
justifiably, rely on what their notice in fact says.

        Indeed, a notice that offers the ticketed the choice between paying a a $50 fine
and having to pay $67.50 to challenge it offers no choice at all. Standing requires
plaintiffs who bring such claims to have suffered an injury that is fairly traceable to the
No. 08-5545          Williams v. Redflex Traffic Systems, et al.                      Page 6


violation for which they seek redress. Lujan, 504 U.S. at 561. Here, we can fairly say
that few rational persons would pay their parking ticket if challenging it was conditioned
on paying a non-refundable fee over and above the cost of the ticket, and this is what the
ticket she received appeared to require. The fact that she did not pay at all does not
change what the ticket offered her; it remained an irrevocably bad bargain. Imagine, for
example, if the ticket was for $50 but the fee was $100,000—we would not say there that
it was improper not to pay the fee to challenge the procedures. That Williams received
an improper processing fee over and above the price of the ticket itself gives her standing
enough to get in the courthouse door.

          But she gets her no further than that. Because Knoxville has now promised to
give her a hearing, her claim, which challenges the specifics of the procedures Knoxville
offers for a ticket hearing, is unripe. The ripeness inquiry requires this Court to consider
two questions: “(1) [I]s the claim fit for judicial decision in the sense that it arises in a
concrete factual context and concerns a dispute that is likely to come to pass? [A]nd,
(2) what is the hardship to the parties of withholding court consideration?” Warshak v.
United States, 532 F.3d 521, 525-26 (6th Cir. 2008) (en banc) (internal citations and
quotations omitted). Here, Williams admits that she challenges procedures she has not
experienced. As a result, until she gets this first-hand experience—which Knoxville has
now promised—her challenge would amount to non-justiciable “litigation by
hypothetical.” Warshak, 532 F.3d at 529. Thus, because Williams did not invoke
Tennessee’s procedure, any claim regarding their inadequacy is purely speculative and
was properly dismissed.

                                             III.

          In sum, although the improper processing fee gave Williams standing to get her
foot into the door, her claim is nevertheless unripe because Knoxville has now promised
to give her a hearing, and until then she cannot point to any procedures that she
experienced and wishes to challenges. Thus, we AFFIRM the dismissal of plaintiff’s
claims.
No. 08-5545         Williams v. Redflex Traffic Systems, et al.                      Page 7


                                 _____________________

                                    CONCURRENCE
                                 _____________________

        RYAN, Circuit Judge, concurring. While I agree with my colleagues that the
district court’s judgment should be affirmed, I do not agree that the plaintiff had standing
to bring this federal lawsuit.

        In my judgment, the Honorable Thomas W. Phillips of the district court got it
precisely right: Judy Williams had no standing to sue because she failed to show that
she personally suffered “an actual or imminent” injury that is both “concrete and
particularized” and “not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,
504 U.S. 555, 560 (1992) (internal quotation marks and citations omitted). She suffered
no injury at all, not even the cost of a telephone call to the Knoxville City Court to
request a hearing. Had she made such a call, she would have been given a hearing date
and learned that no processing fee would be assessed.

        I would affirm the district court’s judgment on Judge Phillips’s well written
opinion.